Citation Nr: 0331470	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  99-14 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION


The veteran served on active duty from March 1977 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision issued by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge, formerly known as a Member of the Board, 
in November 2000.

FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  While on active duty in October 1977, the veteran was 
involved in a fist fight and sought treatment for a bleeding 
nose and swelling of the left orbital region but X-rays were 
negative.  Additionally, he sought treatment subsequent to an 
off-duty boxing injury in November 1977.  He was observed for 
an internal head injury but none was found.  The veteran 
complained of decreased vision, followed by blurring vision, 
which largely resolved the same day of the injury in November 
1977.  

3.  The probative medical evidence of record does not 
etiologically link a current disability to an in-service head 
injury.  Nor does the evidence of record reveal a presumptive 
disability within one-year of the veteran's discharge from 
active duty.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for residuals of an in-service head injury.

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was requested via letter in 
March 1998 to submit medical evidence of his claimed 
condition after his discharge from active duty.  The veteran 
was notified of VA's duty to assist with his claim, including 
that VA would make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies as long as he supplied enough specific information 
about the records so that a request could be made on his 
behalf via letter in September 2001.  He was further notified 
that it was still his responsibility to make sure VA received 
the records.  The September 2001 letter indicated that the 
veteran should respond within 60 days.  Afterward, additional 
development was conducted on the veteran's behalf well over a 
year from the date of the September 2001 letter and 
correspondence continued to be sent to the veteran.  As such, 
the Board finds that it is not prejudicial to proceed with 
the veteran's claim.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 7008, 7009, 7 010 
(Fed. Cir. Sept. 22, 2003) (The United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with statutory one-year period provided for 
response in 38 U.S.C.A. § 5103(b)(1)).  The May 1999 
Statement of the Case (SOC) and April 2003 Supplemental SOC 
(SSOC) notified the veteran of the regulations regarding the 
principles of service connection.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded a VA examination in July 
2002.  See 38 C.F.R. § 3.159(c)(4) (2003).  The resulting 
report has been associated with his claims folder.  His VA 
treatment records and Social Security Administration (SSA) 
records have been obtained.  Available service medical 
records have been associated with his claims folder.  He was 
afforded the opportunity to offer testimony in support of his 
claim and a hearing transcript is of record.  The veteran was 
notified via the April 2003 SSOC that some service medical 
and personnel records (including jump records), which had 
been requested as per the December 2000 Board remand, could 
not be obtained.  38 C.F.R. § 3.159(e) (2003).  He was also 
notified that records from the Wilmington VA medical center 
could not be found.  Id.  Therefore, the Board concludes that 
no further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive and 
futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

Service Connection

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  Certain disease, including seizure disorders, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

A review of the veteran's service medical records reveals 
that the veteran was seen in October 1977, five days after 
being involved in a fistfight.  The record reveals that the 
veteran had a bleeding nose and swelling of the left orbital 
region but X-rays were negative.  The October 1977 record 
reveals that he received sutures above his left eyebrow, 
which were removed two days later.  His service medical 
records also reveal that he was injured while boxing off-duty 
in November 1977.  The November 1977 clinical record cover 
sheet reveals that the veteran was observed for an internal 
head injury but none was found and that there was no nerve or 
artery involvement.  The record also reveals that the veteran 
fractured his right thumb.  A November 1977 abbreviated 
clinical record reveals that the veteran complained of 
decreased vision, followed by blurring vision, which the 
record indicates largely resolved the same day of the injury.  
His September 1978 Report of Medical Examination reveals that 
he was clinically evaluated as normal for his head, face, 
eyes, and pupils.

Recent medical evidence of record, specifically a June 1994 
VA discharge summary, contains a diagnosis of post concussion 
syndrome.  Additionally, the November 2000 hearing transcript 
reflects that the veteran complained of nosebleeds, blurred 
vision, dizziness, headaches, and impaired balance.  Service 
connection requires not only an in-service injury or disease 
and a current disability, but also an etiologic relationship 
between the two.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Here, the veteran was afforded a VA examination to determine 
whether the veteran's current disability is etiologically 
related to an in-service incident.  The July 2002 VA 
examination report reflects that the veteran's claims folder 
was not available for review but that an examination of the 
veteran was conducted.  The report contains a diagnosis of 
muscle contraction headaches.  After subsequently reviewing 
the veteran's claims folder, the VA examiner issued an 
addendum to the July 2002 examination report.  The September 
2002 VA addendum reflects that the examiner indicated that 
there was no indication from the veteran's history or the 
evidence from the veteran's claims folder that indicated that 
his headaches were post-traumatic, as there was a long period 
of time between the onset of the headaches and the cerebral 
trauma.  As such, the Board finds that as the probative 
medical evidence of record does not etiologically link the 
veteran's current disability to an in-service incident and, 
accordingly, service connection for residuals of a head 
injury is not warranted.  See 38 C.F.R. §§ 3.102, 3.303 
(2003).

The Board notes that a June 1994 VA discharge summary 
indicates that the veteran stated that he had a parachute 
fall in the mid 1970's, status post left orbital and jaw 
fracture.  The summary indicates that an 
electroencephalogram, done to rule out possible seizures, was 
read as normal.  The summary indicates that the veteran was 
therefore assessed to have post concussion syndrome.  A July 
1995 letter from a VA psychologist indicates that the veteran 
and his wife reported problems with depression and temper 
control, including violent outbursts.  The letter continues 
by indicating that this pattern of results was consistent 
with the veteran's reported history of a mild to moderate 
head injury in the 1970s.  In short, the these two medical 
documents would appear to support the veteran's claim of 
entitlement to service connection for residuals of a head 
injury, but the Board finds this evidence hold little 
probative value.  The June 1994 VA discharge summary 
apparently links the veteran's symptoms, and the subsequent 
diagnosis, to the veteran's reported history of left orbital 
and jaw fractures.  A review of the veteran's service medical 
records do not reveal that his left orbital or jaw were 
fractured while on active duty.  Instead, the veteran's 
service medical records reveal that in October 1977, the 
veteran received stitches after being involved in a 
fistfight.  The evidence reveals that he had swelling of the 
left orbital region but X-rays were negative.  As such, the 
evidence of record does not match the history given by the 
veteran as reflected in the June 1994 VA discharge summary.  
As the medical opinion contained in the June 1994 VA 
discharge summary was based on an inaccurate history, 
combined with the examiner not independently reviewing the 
veteran's service medical records, the medical opinion 
contained therein is less probative than the independent 
medical opinion contained in the July 2002 VA examination 
report, with addendum.  See Struck v. Brown, 9 Vet. App. 145 
(1996).

As for the July 1995 letter from a VA psychologist, the 
letter merely indicates the veteran's current symptoms are 
consistent with the veteran's reported history of a mild to 
moderate head injury in the 1970s.  Service connection 
requires more than a current disability to be consistent with 
an in-service injury or disease.  In short, the evidence must 
do more than merely suggests a possible outcome.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  When viewed in 
conjunction with the other evidence of record, including the 
medical opinion, with a supporting rationale, found in the 
July 2002 VA examination report, with addendum, the July 1995 
letter from a VA psychologist does not lift the evidence of 
record to equipoise such that a reasonable doubt is raised.

Additionally, the record includes medical evidence, including 
private medical evidence contained in the veteran's SSA 
disability records, which merely record the veteran's history 
of head trauma.  This evidence is not probative evidence to 
establish that the veteran has a current disability that is 
etiologically linked to an in-service head injury as the 
statements are merely recorded as the veteran's history.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).

Furthermore, the evidence of record does not reflect that the 
veteran has the requisite medical training or expertise that 
would render his opinion competent in this matter.  As 
layman, he is not qualified to render opinions as to medical 
diagnoses, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998).  While the veteran may describe 
symptomotology, he is not competent to diagnose a presumptive 
seizure disorder or to offer a competent medical opinion as 
to the etiology of his current disability.  As such, his 
assertions contained in statements in support of his claim 
and contained in the November 2000 hearing transcript are not 
competent medical evidence to the extent that the statements 
assert opinions as to diagnosis, etiology and causation of a 
current disability.

Finally, the Board notes the evidence of record does not 
contain competent medical evidence that the veteran was 
treated for or diagnosed with the type of disability 
disability, within one-year of his September 1978 discharge 
from active duty, such that service connection would be 
warranted on a presumptive basis.  See 38 C.F.R. § 3.307, 
3.309 (2003).

In brief, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of a head injury.  The Board notes that when the 
preponderance of the evidence is against a claim, the 
benefit-of-the-doubt rule is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).


ORDER

Service connection for residuals of a head injury is denied.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



